Case 2:19-cv-04149-CBM-JPR Document 7 Filed 05/15/19 Page 1 of 2 Page ID #:25

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:


 SHARON L. WATSON                                                   2:19−cv−04149−CBM−JPR
                                                  Plaintiff(s),

          v.
 LOS ANGELES COUNTY DEPARTMENT OF
 MENTAL HEALTH, et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         5/14/2019
 Document Number(s):                 5, 6
 Title of Document(s): CERTIFICATION AND NOTICE OF INTERESTED PARTIES
 (Local Rule 7.1−1) and Request for Summons
 ERROR(S) WITH DOCUMENT:

 Case number is incorrect or missing.

 The case number is missing the judge initials. The complete case number is 2:19cv4149 CBM (JPRx)




 Other:

 These documents are accepted and all future filings must contain the complete case number
 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                        Clerk, U.S. District Court

 Dated: May 15, 2019                                    By: /s/ Sharon Hall−Brown 213−894−3651
                                                           Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge



  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case Please
     2:19-cv-04149-CBM-JPR
            refer to the Court’s website at Document     7 Filed
                                            www.cacd.uscourts.gov for05/15/19      Page 2Orders,
                                                                      Local Rules, General of 2 and
                                                                                                 Page    ID #:26
                                                                                                    applicable forms.




   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
